Citation Nr: 0926679	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-25 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for depression, on a 
direct basis and as secondary to a skin disability.  

2. Basic eligibility for non-service connected pension.  

3. Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1987 
to July 1989.  

Two of these matters come before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating action 
of the Department of Veterans Affairs Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO 
continued previous denials of service connection for a skin 
disability and denied service connection for depression.  In 
January 2005, the RO denied entitlement to 
non-service-connected pension benefits.  

In May 2009, the Veteran testified before the undersigned at 
a Board hearing.  

The issue of service connection for depression is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The Veteran served on active military duty from October 
1987 to July 1989.  

2.  The Veteran had no active duty service during a period of 
war.  

3.  The RO continued and confirmed a previous denial for 
service connection for a skin disability in a November 1993 
RO decision, the Veteran did not file a notice of 
disagreement, and the decision became final.  

4. Evidence since the November 1993 decision raises a 
reasonable possibility of substantiating the service 
connection claim for a skin disability.  

5. Evidence shows the Veteran's chronic dermatitis is related 
to service.  


CONCLUSIONS OF LAW

1. Basic eligibility to pension benefits is precluded by law.  
38 U.S.C.A. §§ 101(33), 1521, (West 2002); 38 C.F.R. §§ 3.2, 
3.3 (2008).  

2. The November 1993 decision that denied the Veteran's 
service connection claim for a skin disability is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 
20.1103 (1993); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

3. Evidence received since the November 1993 rating decision 
is new and material, and the Veteran's claim for service 
connection for a skin disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

4. Resolving all doubt in the Veteran's favor, chronic 
dermatitis was incurred in service.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the Veteran's non-service connected pension claim, the 
application of the law to the undisputed facts is dispositive 
of this appeal and no discussion of VA's duties to notify and 
assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 
(2002).  In addition, the Board reopens and grants the 
Veteran's service connection claim for a skin disability.  As 
such, no discussion of VA's duty to notify and assist is 
necessary.  

	A. Non-service connected pension claim

In support of his non-service-connected pension claim, the 
Veteran submitted a June 2004 statement explaining that he 
was separated early from service due to a physical 
disability.  

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who 
served in the active military, naval, or air service for 
ninety (90) days or more during a period of war and who is 
permanently and totally disabled due to non-service-connected 
disabilities that are not the result of willful misconduct.  
In the case of a veteran who served in the Persian Gulf War, 
this means the period beginning on August 2, 1990 and ending 
on a date to be prescribed by Presidential proclamation or by 
law.  Because the Veteran's service ended on July 6, 1989, he 
did not serve during a period of war.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims held that in 
cases in which the law is dispositive a claim for entitlement 
to VA benefits should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  Id. at 
430.  As the Veteran does not have the requisite military 
service during a period of war, the provisions of 38 U.S.C.A. 
§§ 101(33) and 1521 as well as 38 C.F.R. §§ 3.2 and 3.3 
preclude eligibility to non-service-connected pension 
benefits.  As the disposition of this claim is based on the 
law as applied to undisputed facts, the claim must be denied 
based on a lack of entitlement under the law.  Sabonis.  

	B. New and material evidence claim

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2008).  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In January 1991, the Board denied service connection for a 
skin disease.  The Veteran filed a claim to reopen service 
connection for a skin disability and in November 1993 the RO 
found no new and material evidence to reopen the claim.  He 
did not file a notice of disagreement and the decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 
20.302, 20.1103 (1993); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  The claim 
for entitlement to service connection for a skin disability 
may be reopened if new and material evidence is submitted.  
Manio, 1 Vet. App. 140.  

The evidence before VA at the time of the prior final 
November 1993 decision included the following: service 
treatment and personnel records; a September 1989 VA 
examination for a skin disability; a statement from the 
Veteran; photos (before and after service) of the Veteran; a 
January 1990 VA medical certificate; several lay statements 
from persons who knew the Veteran before service; a statement 
from the Veteran's prior school nurse; a private hospital 
record; a statement from the Veteran's family doctor; and an 
article.  

Evidence received since the November 1993 decision includes 
private doctor's records, the Veteran's statements, and a 
letter from his private treating physician.  The Veteran also 
testified at a May 2009 hearing.  Especially pertinent are 
private medical records from April 1998, September 2001, and 
December 2005 that show the Veteran has continued to suffer 
from rashes and skin problems.  Most important is a May 2009 
letter from the Veteran's private treating physician which 
opines that the Veteran's skin disability was developed while 
he was serving in the Navy.  

The Board finds that new and material evidence has been 
submitted since the November 1993 decision.  Significant 
evidence includes the private medical records showing ongoing 
skin treatment and the May 2009 letter from the Veteran's 
private treating physician.  This new evidence, either by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the service connection claim.  It raises a 
reasonable possibility of establishing the claim.  38 C.F.R. 
§ 3.156(a).  The evidence is considered new and material and 
the claim for service connection for a skin disability is 
reopened.  

As the Board has determined that new and material evidence 
has been submitted for the Veteran's service connection claim 
for a skin disability, it is necessary to consider whether 
the Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  As the determination is ultimately 
favorable to the Veteran, the Board finds that he would not 
be prejudiced by its review of the merits at this time.  See 
Bernard, 4 Vet. App. 384, 394 (1993).  

	C. Service connection claim for a skin disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (2008).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation that is 
consistent with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

Many service treatment records concern an ongoing skin 
problem the Veteran dealt with while in service.  Two main 
documents include a November 1988 medical board report and an 
April 1989 physical evaluation board report.  

The November 1988 medical board notes the many entries in the 
Veteran's health record regarding his skin disability, 
diagnosed as lichen simplex chronicus and atopic dermatitis.  
The report states that the Veteran's condition did not exist 
prior to enlistment and states that the Veteran's skin 
conditions were aggravated by, not caused by, military 
service.  "The Medical Board feels that these conditions 
will wax and wane, but will not resolve with continued 
military service."  

The April 1989 physical evaluation board record notes the 
findings of the medical board report and mentions a November 
1987 service treatment record which stated the Veteran had a 
"one year history of eczema" (this November 1987 record is 
also in the Veteran's medical file).  The report notes that 
at a hearing the Veteran admitted to having "sensitive 
skin."  Upon evaluation, no scars were found except at the 
sites of previous biopsies.  The panel gave the same 
diagnosis as the medical board, except it stated: 

However, since the conditions and dermatologic 
problems existed prior to service, involving the 
same areas of the body currently noted to be 
affected, and that these conditions were not 
uniquely aggravated by military service, but 
considered consistent with the natural history of 
the of this sailor's dermatologic problems...

A September 1989 VA examination report notes the existence of 
an Armed Forces Institute of Pathology consultation report in 
the Veteran's service medical records that was not followed 
up on.  The examiner wrote that because certain records 
indicated the Veteran did not have skin disability before 
service the Veteran should be service-connected.  

A note written by the Veteran's family doctor (received in 
June 1990) stated that since 1978 the Veteran had been seen 
only twice for dermatitis.  The cause of the dermatitis was 
determined to be a poison ivy reaction.  

Private medical records from the past ten years show the 
Veteran is still having problems with rashes and contact 
dermatitis (See private medical records from April 1998, 
September 2001, and December 2005).  The Veteran's current 
treating physician, a Doctor of Osteopathy, diagnosed the 
Veteran with tinea crurus and psoriasis or eczema in a May 
2009 letter.  This doctor recommended the Veteran see a 
dermatologist, but recognized the Veteran could not currently 
afford treatment.  The physician explained:  

I reviewed his past medical records where in 
November 1988 he was diagnosed at the Naval 
Hospital in Portsmouth Virginia with lichen 
simplex chronicus and atopic dermatitis ... I 
strongly believe that since [the Veteran] 
developed these conditions while serving in the 
Navy that VA should not deny him the necessary 
medical services and treatment he deserves.  

In light of the foregoing, and resolving all reasonable doubt 
in the Veteran's favor, the Board finds that service 
connection is warranted.  In coming to this conclusion, the 
Board relies upon the findings of the November 1988 medical 
board report, the September 1989 VA examiner, and the 
positive nexus opinion of the Veteran's private treating 
doctor in the May 2009 letter.  All of the evidence combined 
shows a current disability, evidence of an in-service 
incurrence and a nexus between the current disability and the 
in-service disease.  See Gutierrez, 19 Vet. App. at 5.  As a 
result, the Veteran is granted service connection for chronic 
dermatitis.  


ORDER

Basic eligibility for entitlement to VA disability pension 
benefits not having been established, the appeal is denied.  

New and material evidence has been received to reopen a 
previously denied claim for service connection for a skin 
disability.  

Service connection for chronic dermatitis is granted.  


REMAND

A remand is required for the Veteran's service connection 
claim for depression, on a direct basis and as secondary to a 
now service-connected skin disability, chronic dermatitis.  
In a February 1990 statement the Veteran indicated that he 
suffered mental hardship and stresses from dealing with his 
skin issues and his discharge.  His mother also mentioned, in 
a letter from the same month, that the Veteran had "a hard 
time" on the ship due to insults from others about his rash.  
She stated that being in the sick bay made him "set up and 
bitter."  In June 1990, the Veteran again wrote to say that 
he suffered mentally and physically due to his rash and that 
he had difficulty finding a job because of it.  

A March 2004 employee assistance program document showed that 
the Veteran was psychologically evaluated, needed treatment 
and was not fit for his job.  In May 2004, an emergency room 
report showed that the Veteran was involved in an incident 
that led to his arrest and hospital admission.  A discharge 
summary from the same month showed the Veteran was diagnosed 
with Axis I adjustment disorder with disturbance of conduct 
and polysubstance abuse.  

A record shows the Veteran was again admitted to a private 
hospital in June 2004 due to "worsening depression" and 
suicidal ideation.  He received in-patient treatment until 
July 2004.  An August 2004 private psychiatric evaluation 
showed the Veteran reported first becoming depressed in 1989, 
while in service.  The May 2004 incident was discussed.  The 
Veteran was diagnosed with Axis I major depressive disorder, 
recurrent, severe, with psychotic features.  In October 2004, 
the Veteran was admitted to a VA hospital for in-patient 
treatment.  He was diagnosed with dysthymic disorder with 
morbid ideation, agitation and dysphoria.  

A December 2005 Social Security Administration decision found 
the Veteran had depression which was complicated by chronic 
pain from other disabilities.  In October 2007, the Veteran 
was seen by a private doctor and diagnosed with major 
depressive disorder, recurrent and severe.  An April 2009 
letter from the Veteran's case worker explained that no one 
in the Veteran's area takes his insurance for mental health 
(Medicare).  As a result, he has not been receiving treatment 
recently.  The Board finds that a remand is necessary to 
determine the nature and etiology of any of the Veteran's 
currently diagnosed mental disorders.  

The July 2004 VCAA letter does not comply with the notice 
requirements for a secondary service connection claim and 
does not provide information regarding the degree of 
disability and effective date.  As a result a corrective VCAA 
notice letter should be issued to the Veteran on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice letter that: 
*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his claim 
for depression, on a direct basis and 
as secondary to a chronic dermatitis; 
*	informs him of the information and 
evidence that VA will seek to 
provide; 
*	informs him of the information and 
evidence he is expected to provide; 
and
*	gives an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates for his claim.  

2.  Schedule the Veteran for a VA 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disability found to be present.  The 
claims folder must be made available to 
the examiner.  All indicated testing 
should be conducted.  The examiner should 
opine whether it is at least as likely as 
not that any psychiatric disability found 
to be present is related to or had its 
onset in service, or is related to 
service-connected chronic dermatitis.  In 
doing so, the examiner should address the 
private medical evidence in the file.  The 
rationale for all opinions must be 
provided in a legible report.  

3. Re-adjudicate the Veteran's psychiatric 
disability claim on a direct basis and as 
secondary to service-connected chronic 
dermatitis.  If the decision remains 
adverse to the Veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


